Case 1:21-cv-04331-LAK Document 106 Filed 07/26/21 Page 1 of 4

UNITED STATES DISTRICT COURT Not for Publication
SOUTHERN DISTRICT OF NEW YORK

RSS JUDGMENT ENFORCEMENT LLC,
Plaintiff,

-against- 21-cv-4331 (LAK)

SYMBION POWER TANZANIA LIMITED, et al.,

Defendants.

MEMORANDUM AND ORDER

Lewis A. KAPLAN, District Judge.

This is an action to (a) confirm an arbitration award of roughly $30 million obtained
by plaintiff's assignor against defendant Symbion Power Tanzania Limited (“SPTL”) that has been
unpaid since 2018. (b) enforce that award against defendants other than SPTL, including Paul Hinks
and Richard Westbury a/k/a Richard Bethell, and (c} recover for various defendants’ alleged fraud
and other misconduct with regard to the funds owed by SPTL. Messrs. Hinks and Westbury —
through Symbion Power Holdings, LLC and its wholly owned subsidiary, Symbion Power LLC —
allegedly control a number of companies downstream of Symbion Power, including SPTL.

Inasmuch as SPTL and some of the other defendants allegedly are not directly
amenable to service of process here, plaintiff's theory is that Hinks, Westbury, and the chain of
companies they allegedly control, down to and including SPTL, are alier egos of each other and thus
subject to jurisdiction in New York where some of companies allegedly are located. Plaintiffclaims
also that defendants other than SPTL are liable on the arbitration award based on an alter ego theory.

The matter is before the Court on plaintiff's motions for (1) an order attaching claims by SPTL
Case 1:21-cv-04331-LAK Document 106 Filed 07/26/21 Page 2 of 4

2

against Tanzania Electricity Supply Company said to be worth around $500 million or, alternatively,
any proceeds of those claims, and (2) expedited discovery. Also pending but not at issue in this
otder are two motions to dismiss the complaint.

By virtue of Fed. R. Civ. P. 64, the availability of attachment is governed by Article
62 of the New York Civil Practice Law and Rules (“CPLR”). That remedy is sought against
property of SPTL, which is a “private company Limited by shares” — in other words, a corporation
~ organized under the laws of Tanzania.' SPTL is not qualified to do business in New York.
Accordingly, attachment against it 1s available under CPLR § 6201, sub. 1, assuming satisfaction
of the remaining requirements.

The remaining prerequisites to issuance of an order of attachment generally are well
set out in plaintiff's memorandum’ and need not be repeated here. Suffice it to say for present
purposes that SPTL’s principal argument is that the request for attachment should be denied because
plaintiff is unlikely to prevail on the merits in this action, principally because the Court is said to
lack personal jurisdiction over it and, in any case, because this action is likely to be dismissed on
the ground of forum non convieniens.

As plaintiff points out, it is well established that personal jurisdiction over a foreign
corporation lacking direct contacts with New York may rest on an alier ego theory on an appropriate

showing, which “is relaxed where the alter ego theory is used not to impose liability, but merely

 

Gagas Aff. [Dkt 58] Ex. O.

bo

Marks Aff, [Dkt 38] 4 5.

Pl. Mem. [Dkt 39] at 9-13.

 
Case 1:21-cv-04331-LAK Document 106 Filed 07/26/21 Page 3 of 4

3

to establish jurisdiction.” To be sure, the record thus far is Inadequate to compel a conclusion that
SPTL has a strong likelihood of success on its alter ego theory for either purpose.’ But it is equally
true that defendants” submissions, including those filed on the two dismissal motions, fall far short
of permitting or requiring a contrary conclusion, Many of defendants’ contentions are conclusory
or couched in general language that obscures exactly what the facts are.© Moreover, defendants rest
very heavily on declarations of Mr. Hinks. These of course are self serving. More significantly, the
record raises some issues concerning the accuracy of some of his statements’ and, more generally,
his candor. In all the circumstances, plaintiff is entitled to conduct discovery with a view toward
establishing personal jurisdiction over those defendants who dispute it.

In so concluding, the Court is mindful of the fact that jurisdictional discovery in this

 

int'l Equity Invesis., Inc. v. Opportunity Equity Partners, Lid, 475 F. Supp.2d 456, 459
(S.D.N.Y. 2007) (collecting cases).

Resort to the evidentiary record is appropriate in view of the facts that (a) plaintiff has
sufficiently has alleged a prima facie case for the exercise of personal jurisdiction, and (b)
a plaintiff on a motion for an order of attachment “must make an evidentiary showing of
“proof stronger than that required to establish a prima facie case” Flame S.A. v. Primera
Mar, (Hellas) Lid., No. 09-ev-8138 (KTD), 2010 WL 481075, at *4 (S.D.N.Y. Feb. 2,
2010) (quoting New York Dist. Council of Carpenters Pension Fund v. KW Const., Ine., No.
07-cv-8008 (RJS), 2008 WL 2115225, at *] (S.D.N.¥. May 16, 2008)).

For example, he tells us that SPTL “at all times maintained appropriate corporate
formalities,” but he does not enlighten the Court as to what formalities he considers
“appropriate” and the manner in which SPTL allegedly has maintained them “distinet[ly]
from the other Symbion Companies.” Hinks Decl. [Dkt. 65] 126.

For example, his declaration in this action asserts, under penalties of perjury, that he is “not
and have never been a resident of the State of New York or of the United States,” though
he concedes that his wife leases an apartment here “where [Mr. Hinks] stay[s] from time to
time.” /d. at 93. In an earlier action, however, he asserted, under penalties of perjury, that
he was a resident of New York. Hinks Decl. [Dkt 95-1] 94. Pleadings filed on his behalf
im other actions also asserted that he was a New York resident.

 
Case 1:21-cv-04331-LAK Document 106 Filed 07/26/21 Page 4 of 4

4

unusual posture — one in which the facts relevant to the relationships between and among the
individual and entity defendants will be relevant both for jurisdictional and merits purposes — in
some respects cannot be separated neatly from discovery on the merits, but determination of any
disputed questions must occur in specific contexts. The Court is mindful also that the discovery
relevant for jurisdictional purposes necessarily will be broader than that sought on the pending
motion for expedited discovery. With this in mind, the Court orders as follows:

L. The motion for an order of attachment [Dkt 43] is denied without prejudice
to renewal following appropriate discovery.

Zs The motion for expedited discovery [Dkt. 44] is granted. Plaintiff shall
submit any necessary signature copies to chambers for execution.

a. Plaintiff may conduct additional jurisdictional discovery as indicated above.

SO ORDERED.

Dated: July 25, 2021

   

 

[Lewis A. Kapdn
United States District Judge

 
